Citation Nr: 1010806	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service 
connected Hepatitis C.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2004, August 2005, and October 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas. 



FINDINGS OF FACT

For all periods on appeal, the Veteran Hepatitis C was 
manifested by fatigue, headaches, arthralgias, poor 
concentration, depression, nausea, and increasing liver 
damage, with frequent missed work and a failure to respond to 
anti-viral treatments.  


CONCLUSION OF LAW

Entitlement to a disability rating of 60 percent, but no 
greater, for service connected Hepatitis C is granted for all 
periods on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.115, 
Diagnostic Code 7354 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased disability rating for his 
service connected Hepatitis C.  Service connection for 
Hepatitis C was granted in a May 2004 rating decision, and 
the Veteran was assigned an initial 10 percent disability 
rating, effective August 2004.  The Veteran appealed.  In an 
August 2005 rating decision, the Veteran's disability rating 
was increased to 20 percent, effective August 2004.  In an 
October 2009 rating decision, the Veteran's disability rating 
was increased to 40 percent, effective August 2009.  

For reasons that will become clear below, the Board has cited 
this issue as "entitlement to an increased disability rating 
for service connected Hepatitis C".  This case will address 
the evaluation of this problem since 2004.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran's Hepatitis C is rated under Diagnostic Code 
7354.  Under Diagnostic Code 7354, a 40 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks during 
the past 12-month period, but less than six weeks.  

A 60 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent evaluation is warranted for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  Note (2): For purposes of evaluating 
conditions under diagnostic code 7354, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.   

The Veteran was provided a VA examination in February 2004, 
several months prior to the Veteran's separation from 
service.  The Veteran reported symptoms of fatigue, 
headaches, hot flashes, poor concentration, arthralgias, 
depression, abdominal pain, nausea, and chemo side effects 
which occurred constantly.  He had no weight loss or 
hepatomegaly.  Blood tests confirmed the presence of the 
Hepatitis C virus and indicated abnormal liver function.  He 
estimated that he had missed approximately 1 day of work a 
month due to his Hepatitis C and described incapacitating 
episodes.  

The Veteran was afforded a second VA examination in December 
2007.  No weight gain or enlargement of the liver was noted 
at that time, but the examiner noted that the Veteran's 
condition had deteriorated as indicated by a recent biopsy 
showing that the Veteran's liver disease secondary to his 
Hepatitis C had worsened from stage 2 liver disease to stage 
3 liver disease.  

The Veteran was again afforded a VA examination in August 
2009.  At that time, the Veteran complained of worsening 
symptoms of fatigue, headaches, joint pain, muscle weakness, 
nausea, and depression.  However, his weight was stable, with 
no evidence of an enlarged liver.  He reported that he was 
currently unemployed and rather inactive, but denied 
incapacitating episodes.  

VA treatment records document that four separate courses of 
anti-viral treatment have failed to cure the Veteran's 
Hepatitis C and that during the course of this appeal, the 
Veteran's liver disease has worsened from stage 2 to stage 3 
liver disease.  They also show that the Veteran was 
hospitalized in May 2005 for cellulitis in the left hand and 
left foot.  The Veteran has asserted in numerous statements 
that this was caused secondary to his Hepatitis C, although 
it is unclear from the Veteran's medical records what the 
actual etiology of the cellulitis was.  

The Veteran has also submitted statements from his former 
supervisor and co-workers who in November 2008 noted the 
increasing severity of the Veteran's symptoms, as well as his 
increased absences from work.  The Veteran's supervisor, 
A.M., reported that the Veteran had "requested numerous sick 
hour leaves" and a co-worker, M.S., described the Veteran's 
physical decline as "obvious."  

The Veteran himself has also testified regarding the nature 
of his symptoms.  In his August 2004 Notice of Disagreement, 
the Veteran reported that he experienced daily fatigue, 
nausea, and dizziness secondary to his disability.  In a 
December 2008 statement, the Veteran reported that he had to 
take significant time off from work due to the increasing 
severity and duration of his fatigue, nausea, headaches, and 
joint pain caused by his current course of medical treatment.  
In another statement that appears to have been prepared in 
May 2009, the Veteran reported daily fatigue, headaches, 
muscle weakness, joint pain, dry eyes and throat, and 
insomnia, as well as nausea three to four times a week, 
weekly depression, and occasional period of confusion or lack 
of concentration.  

Having considered all the evidence, including both the 
objective medical evidence and the subjective testimony of 
the Veteran and his former colleagues, the Board finds that 
the Veteran's chronic Hepatitis C disability is most 
appropriately rated as 60 percent disabling for all periods 
on appeal.  The Veteran's Hepatitis C has been unresponsive 
to repeated anti-viral treatments, and his health has 
gradually deteriorated as evidence by both diagnostic testing 
showing that the Veteran's liver disease has progressed from 
stage 2 to stage 3 and statements from the Veteran and his 
former co-workers.  The Veteran has consistently and credibly 
described experiencing symptoms of fatigue, headaches, joint 
pain, and muscle weakness on a daily basis, as well as 
frequent nausea and depression.  

While it is unclear the exact number of days of work the 
Veteran missed, it is clear that he used significant sick 
leave due to his disability, particularly in the year 
preceding his retirement.  Overall, the Board finds that 
Veteran's subjective complaints to be credible.   

However, the Board finds that a higher 100 percent rating is 
not warranted.  While the Veteran's symptoms are serious, 
there is no evidence that they could be considered 
"debilitating."  There is no evidence that the Veteran is 
unable to perform activities of daily living or that he is 
confined to his bed or residence due to the severity of his 
symptoms.  While the Veteran has problems working, this fact 
has been considered in the grant of the Veteran's 60 percent 
evaluation.  

The Board has also considered whether the Veteran's Hepatitis 
C disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology and 
do not present so exceptional or unusual a disability picture 
as to render impractical application of regular schedular 
standards.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.  

In conclusion, the Board finds that a disability rating of 60 
percent, but no greater, for the Veteran's service connected 
Hepatitis C is warranted for all periods on appeal.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent 
to the Veteran in February 2004, October 2005, and March 
2006.  These letters informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

However, some of these notice letters were not provided to 
the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the October 2005 and March 2006 notice letters were 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of supplemental 
statements of the case issued in November 2008 and October 
2009.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). However, although 
the issue before the Board is whether the Veteran's Hepatitis 
C disability is properly rated, the appeal arises from a 
grant of entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The Veteran was also 
afforded multiple VA examinations of his disability which 
were adequate for rating purposes.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A disability rating of 60 percent, but no greater, is granted 
for the Veteran's service connected Hepatitis C from August 
2004.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


